Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157686 & (84)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellant/                                                                                     Justices
            Cross-Appellee,
  v                                                                SC: 157686
                                                                   COA: 330382
                                                                   Macomb CC: 2014-003879-FC
  ANDREW JOSEPH SPAGNOLA,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 8, 2018
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellant are considered, and they are DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2018
         d0920
                                                                              Clerk